        Case 8:21-bk-10958-ES                      Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52                                      Desc
                                                    Main Document    Page 1 of 7

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 David M. Neff, Illinois Bar. No. 6190202
 DNeff@perkinscoie.com
 Amir Gamliel, Cal. Bar No. 268121
 AGamliel@perkinscoie.com
 PERKINS COIE LLP
 1888 Century Park E., Suite 1700
 Los Angeles, CA 90067-1721
 Telephone: 310.788.9900
 Facsimile: 310.788.3399




 Attorney for: Wells Fargo Bank, National Association, etc.

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

In re:
                                                                             CASE NO.: 8:21-BK-10958-ES
PLAMEX INVESTMENT, LLC,
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11




                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1(b)]
                                                             Plaintiff(s).
                                    vs.




                                                                                        [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).


1. I, David M. Neff                                                                                    , apply to the
   court under LBR 2090-1(b) for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained (specify name of party):
     Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage
     Passthrough Certificates, Series 2016-UBS11, and on Behalf of the Holders of any Related Serviced Subordinate Companion Loan or
     Serviced Companion Loan
2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
   copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP.NONRES.ATTY
        Case 8:21-bk-10958-ES                      Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52                                      Desc
                                                    Main Document    Page 2 of 7

3. I am a lawyer with the following law firm (specify name and address of law firm):
    PERKINS COIE LLP, 131 South Dearborn Street, Suite No. 1700, Chicago, IL 60603


4. I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
   following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
    **See Attached List**

5. I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
   California. I am not currently suspended or disbarred in any court.

6. I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                      Disposition of Application
                                                                                                 Application




7. I    have       have not been disciplined by any court or administrative body                              disciplinary proceedings are
   pending; details are as follows:




    I       resigned          did not resign       while disciplinary proceedings were pending.

8. I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9. I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
   office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
   communicate regarding the conduct of this case, and upon whom papers may be served:

    Name of attorney (Designee):
    Amir Gamliel
    Name and address of law firm, or residence address:
    Perkins Coie LLP
    1888 Century Park East, Suite 1700
    Los Angeles, CA 90067

    Telephone number of law firm: 310-788-9900




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                   F 2090-1.2.APP.NONRES.ATTY
         Case 8:21-bk-10958-ES                     Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52                                      Desc
                                                    Main Document    Page 3 of 7

10. I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



        04/16/2021
Date:



                                                                                  Signature of applicant


                                                                                  David M. Neff
                                                                                  Printed name of applicant


                                                            CONSENT OF DESIGNEE

I consent to the foregoing designation.


Date:    4/16/2021


                                                                                  /s/ Amir Gamliel
                                                                                  Signature of Designee


                                                                                  Amir Gamliel
                                                                                  Printed name of Designee




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                   F 2090-1.2.APP.NONRES.ATTY
Case 8:21-bk-10958-ES         Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52   Desc
                               Main Document    Page 4 of 7



                        ATTACHMENT TO PRO HAC VICE APPLICATION
                                  OF DAVID M. NEFF


                                                                            Date of
  Bar/Court Admissions                                                      Admission
  State of Arizona (AZ Bar #032889)                                         05/05/16
  State of Illinois (IL Bar/ARDC #06190202)                                 11/07/85
  U.S. Supreme Court                                                        07/25/11
  U.S. Court of Appeals for the Third Circuit                               04/16/15
  U.S. Court of Appeals for the Seventh Circuit                             10/01/04
  U.S. Court of Appeals for the Ninth Circuit                               10/09/12
  District Court for the Northern District of Illinois (Trial Bar Member)   12/19/85
  District Court for the Central District of Illinois                       05/20/11
  District Court for the Eastern District of Wisconsin                      12/28/93
  District Court for the Western District of Wisconsin                      05/13/91
  District Court for the Eastern District of Michigan                       07/06/92
  District Court for the Western District of Michigan                       10/11/91
  District Court for the District of Nebraska                               10/15/10
  U.S. Bankruptcy Court, Eastern District of California                     11/28/18




38935-1057.0001/142197764.1
Case 8:21-bk-10958-ES   Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52   Desc
                         Main Document    Page 5 of 7
        Case 8:21-bk-10958-ES                      Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52                                      Desc
                                                    Main Document    Page 6 of 7

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1888 Century Park East, Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: APPLICATION OF NON-RESIDENT ATTORNEY TO
APPEAR IN A SPECIFIC CASE [LBR 2090-1(b)] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  04/16/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 04/16/2021           Caroline Mallahi                                                  /s/ Caroline Mallahi
 Date                         Printed Name                                                     Signature
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 4                                   F 2090-1.2.APP.NONRES.ATTY
Case 8:21-bk-10958-ES   Doc 24 Filed 04/16/21 Entered 04/16/21 11:18:52   Desc
                         Main Document    Page 7 of 7



                          ATTACHED SERVICE LIST



     Ron Bender rb@lnbyb.com
     Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
      cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
     Daniel A Lev dlev@sulmeyerlaw.com,
      ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
